PER CURIAM.
Upon a consideration of the facts as disclosed by the record in this case, this court is of opinion that the District Court was correct in finding (1) “Subsection (s) does not authorize the court to grant an extension of time arbitrarily”; (2) “The debtor’s offer of composition and extension was not made in good faith as that term is used in the statute”; and that the court did not err in its order dismissing the petition of petitioner in that court, appellant here. In re Borgelt, 7 Cir., 79 F.2d 929; Steverson v. Clark, 4 Cir., 86 F.2d 330; In re Reichert, D.C., 13 F.Supp. 1, 4, 5; In re Schaeffer, D.C., 14 F.Supp. 807; In re Byrd, D.C., 15 F.Supp. 453; In re Wylie, D.C., 16 F.Supp. 193, 194. All, among others, cited in footnote 6, in Wright v. Vinton Mountain Trust Bank, 300 U.S. 440, 462-463, 57 S.Ct. 556, 562, 81 L.Ed. 736.
The order of the District Court is affirmed.